Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into this February [ ],
2010, by and between VONAGE HOLDINGS CORP., a Delaware corporation (the
“Company”), and Barry Rowan (the “Executive”).

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:

1. Employment and Duties.

(a) General. The Executive shall serve as Executive Vice President, Chief
Financial Officer and Chief Administrative Officer of the Company, reporting to
the chief executive officer (the “CEO”) of the Company and, as requested by the
Board of Directors of the Company (the “Board”), to the Board. The Executive
shall have the duties, responsibilities, and authority customarily held by the
chief financial officer of a public corporation and, in his capacity as the
chief administrative officer of the Company, such other duties, responsibilities
and authority, which initially may include investor relations, strategic
planning and corporate development, and facilities, and which may be increased
or decreased at the discretion of the CEO and may change from time to time. The
Executive shall also perform such other duties as the CEO or Board may from time
to time require, and such other duties consistent with the general level and
type of duties and responsibilities customarily associated with the positions of
chief financial officer and chief administrative officer. The Executive’s
principal place of employment shall be the principal offices of the Company,
currently located in the Holmdel, New Jersey area; provided, however, that the
Executive understands and agrees that he shall be required to travel from time
to time for business reasons.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full-time working time to his duties hereunder,
shall conform to and use his good faith efforts to comply with the lawful and
good faith directions and instructions given to him by the CEO and, upon its
request, the Board, and shall use his good faith efforts to promote and serve
the interests of the Company. Further, the Executive shall not, directly or
indirectly, render services to any other person or organization without the
consent of the Company or otherwise engage in activities that would interfere
with the faithful performance of his duties hereunder. Notwithstanding the
foregoing, the Executive may (i) serve on corporate boards, with the prior
consent of the CEO, and Chairman and Lead Independent Director of the Board,
(ii) serve on civic or charitable boards or engage in charitable activities
without remuneration therefor, and (iii) manage his personal investments, and
serve as an executor, trustee, or in a similar fiduciary capacity in connection
therewith, provided that such activities do not, individually or in the
aggregate, conflict materially with the performance of the Executive’s duties
under this Agreement.

2. Employment “At-Will”. The Executive’s employment shall commence on March 8,
2010 (the “Effective Date”) and the period from the Effective



--------------------------------------------------------------------------------

EXECUTION COPY

 

Date through the date of the Executive’s termination of employment, as provided
herein, shall be the “Term.” Continuation of the Executive’s employment with the
Company throughout the Term shall be deemed an employment “at will” and the
Executive’s employment may be terminated “at will” by either Executive or the
Company.

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

(a) Base Salary. The Company shall pay to the Executive an annual base salary
(the “Base Salary”) of not less than $450,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its regular payroll practices for similarly situated employees, but in no
event less frequently than biweekly in arrears. The Base Salary shall be
reviewed for increase by the Compensation Committee of the Board in good faith,
based upon the Executive’s performance, not less often than annually. The Base
Salary may be increased, but not decreased below its then current level, from
time to time by the Board, and as so increased shall thereafter be the “Base
Salary.”

(b) One-Time Payment. The Executive shall be paid a one-time sign on bonus equal
to $175,000 (the “Sign-On Bonus”), of which $87,500 shall be paid within one
week following the Effective Date and the remaining $87,500 of which shall be
paid no later than August 15, 2010, subject to the Executive’s continued
employment with the Company on such payment date. If the Executive’s employment
is terminated for Cause or the Executive voluntarily terminates his employment
with the Company other than for Good Reason prior to the first anniversary of
the Effective Date, the Executive shall be required to repay the entire amount
of the Sign-On Bonus paid to the Executive within ten (10) days following the
end of the Term.

(c) Sign-On Option Grant and Future Grant Opportunities. In connection with the
Executive’s commencement of employment, the Executive shall be awarded, on
April 1st, 2010 (the “Grant Date”), a one-time sign-on nonqualified stock option
grant to purchase three million (3,000,000) shares of the Company’s common stock
(the number of shares and exercise price being subject to adjustment based on
subsequent stock splits, reverse stock splits, other adjustments, or
recapitalizations) (the “Options”) at a price per share equal to the closing
price of the Company’s common stock on the Grant Date. The Options shall be
issued pursuant to the terms and conditions of the Vonage Holdings Corp. 2006
Incentive Plan, as amended or restated from time to time (the “2006 Incentive
Plan”) and the Executive’s individual stock option agreement (the “Stock Option
Agreement”), in forms substantially similar to those attached hereto as Exhibits
“A” and “B.” Notwithstanding anything to the contrary in the 2006 Incentive Plan
or any stock option agreement thereunder, the following provisions of this
Section 3(c) shall govern the terms of the Options (and all other outstanding
options issued by the Company to the Executive to the extent specifically
provided). The Options shall vest and become exercisable as to 1/4th of the
shares on each of the first,

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

second, third and fourth anniversaries of the Grant Date (each, a “Vesting
Date”), subject to the Executive’s continued employment on the applicable
Vesting Date; provided, however, that all outstanding Options shall become fully
vested and exercisable upon a “Change of Control” of the Company, as such term
is defined in the 2006 Incentive Plan; provided, further, that the acquisition
of additional securities of the Company by any Person (as defined in the 2006
Incentive Plan) that, together with its Affiliates (as defined in the 2006
Incentive Plan), currently is the Beneficial Owner (as defined in the 2006
Incentive Plan) of twenty (20%) percent or more of the combined voting power of
the Company’s outstanding securities shall not constitute a Change of Control.
Upon a termination of the Executive’s employment without Cause by the Company or
by the Executive for Good Reason (in each case, as defined below and other than
in the context of a Change of Control of the Company), an additional amount of
the outstanding Options granted by the Company to the Executive shall become
vested and immediately exercisable as of the date of such termination in
accordance with the provisions of the immediately following sentence. For each
outstanding Option, such additional amount shall be equal to the number of
Options that would have vested on the next Vesting Date immediately following
the date of termination, multiplied by a fraction where (1) the numerator is
twelve (12) plus the number of full and fractional months that had elapsed
between the Vesting Date immediately prior to such termination and such
termination date, and (2) the denominator is twelve (12). Upon a termination of
the Executive’s employment by the Company without Cause or by the Executive for
Good Reason, all outstanding options granted by the Company to the Executive
(whether part of the Options or not) shall (to the extent vested) remain
exercisable for at least 180 days after the termination, or until the end of the
term of the option, if earlier. Upon a termination of the Executive’s employment
by the Executive without Good Reason, all vested outstanding options granted by
the Company to the Executive shall remain exercisable for at least 60 days after
termination, or until the end of the term of the option, if earlier. The
Executive shall be considered for future equity grants based on individual and
Company performance (and established in conjunction with the Company’s regular
equity review cycle).

(d) Annual Cash Bonus. The Executive shall be eligible to receive an annual,
discretionary cash bonus (the “Annual Bonus”) with a Target Bonus Opportunity
(“TBO”) of up to 100% of the Executive’s then current Base Salary for the
applicable year. Annual Bonus payouts are not guaranteed and are granted in the
Company’s sole discretion based on individual and Company performance. The
Company performance targets applicable to the Executive’s Annual Bonus shall be
in accordance with the Company’s annual bonus program as applicable to senior
executives of the Company, as in effect from time to time. Annual Bonus payouts,
if any, are generally paid in March of the calendar year following the calendar
year in which such payout is earned, subject to the Executive’s continued
employment on such payment date, except as otherwise provided in Section 4.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) Employee Benefit Plans.

(i) The Executive shall be entitled to participate in all employee health and
welfare plans, programs and arrangements of the Company, in accordance with
their respective terms, as may be amended from time to time, on a basis no less
favorable than that made available to other senior executives of the Company;
provided, however, that, to the extent it does so for the CEO, the Company will
pay the full cost of the following insurance benefits for the Executive and his
spouse and dependents: medical, dental, vision, basic life, accidental death and
dismemberment, and core long term disability. The Executive shall be eligible to
participate in the Vonage 401(k) Retirement Plan on the first day following the
completion of three (3) months of employment.

(ii) The Company shall reimburse the Executive for all reasonable out-of-pocket
expenses actually incurred or paid by the Executive for the continuation of the
Executive’s current medical and dental benefits for the Executive and his spouse
and dependents (and excluding all other benefits, including, without limitation,
vision benefits) during the sixty (60) day waiting period in the amount of 100%
of such costs up to a maximum of $4,000.

(f) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time.

(g) Vacation. The Executive shall be entitled to 20 days paid time off for each
fiscal year during the Term, which may be carried over to the next fiscal year
during the Term to the extent permitted under the Company’s vacation policy.

(h) Relocation Benefits.

(i) Temporary Housing. The Company shall pay or reimburse the cost of temporary
housing (i.e., reasonable furnished housing, including utilities, phone and
internet access, whether in an apartment, house or hotel) for the Executive
while the Executive is employed at the Company’s principal offices, in an amount
not to exceed $6,000 per month, until the earliest of (A) twelve (12) months
from the Effective Date, (B) the end of the Term, and (C) such time, if any, as
the Executive shall permanently relocate to the New Jersey area. Such housing
and relocation expenses shall be paid by the Company or reimbursed to the
Executive monthly in arrears, subject to the submission to the Company of
reasonable documentation evidencing such expenses and approval by the Vice
President of Human Resources of the Company.

(ii) Shipment of Household Goods. In connection with Executive’s relocation, the
Company shall pay or reimburse the Executive for the cost of shipment (including
packing, loading and unloading) of Executive’s (A) personal belongings and
household goods (other than plants, food and other perishable items) and (B) up
to two registered automobiles (excluding recreational vehicles, boats,
motorcycles,

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

jet skis, snowmobiles, all-terrain vehicles or antique vehicles) to the
destination location aboard qualified carriers. The Company shall pay or
reimburse the Executive for storage of items covered in this Section 3(h)(ii)
for up to three (3) months.

(iii) Rental Car. The Company shall provide or reimburse the Executive for the
cost of one midsize rental car until the Executive’s automobiles referred to in
Section 3(h)(ii) above are shipped to the destination location.

(iv) Home Sale Assistance. The Company shall pay or reimburse the Executive for
the normal and customary broker’s commission on the sale of the Executive’s
principal residence in an amount up to 6% of the sale price of such principal
residence along with reasonable, customary closing costs, transfer tax, state
sales tax, documentary stamps, title insurance premiums, recording and
inspection fees, and reasonable attorney’s fees paid by the seller for the sale
of the Executive’s principal residence.

(v) Home Purchase Benefits. The Company shall pay or reimburse the Executive for
a portion of the value of, and eligible closing cost expenses (as defined in the
Vonage Relocation Policy) incurred in connection with, the purchase of the
Executive’s new home near the Executive’s new principal place of employment, not
to exceed the lesser of (A) 1.5% of the value of such new home and (B) $30,000.
Reimbursements for customary closing costs shall be submitted pursuant to the
terms of the Vonage Relocation Policy and must be approved by the Vice President
of Human Resources.

(vi) Travel Benefits. The Company shall pay or reimburse each of the Executive
and his wife for up to two round-trip coach air tickets per month from the area
of the Executive’s current residence to the Holmdel, New Jersey area, until the
earlier of (A) six (6) months from the Effective Date and (B) the Executive’s
completed relocation to his residence located near his principal place of
employment in Holmdel, New Jersey. Travel and expense reimbursement pursuant to
this Section 3(h)(vi) shall be provided in accordance with the Company’s travel
and entertainment policy.

(vii) Tax Assistance. The Company shall gross up for income tax purposes any
income arising from the payment or reimbursement of expenses provided under this
Section 3(h) as to which the Executive does not receive an offsetting income tax
deduction so that the economic benefit is the same to the Executive as if such
payment or reimbursements were provided on a non-taxable basis to the Executive.

(viii) Repayment of Relocation Benefits. If the Executive is terminated for
Cause or resigns other than for Good Reason prior to the twelve (12) month
anniversary of the Effective Date, the Executive shall repay to the Company,
upon the Company’s written demand, the total amount of payments, reimbursements
and any other compensation paid or provided to the Executive under this
Section 3(h).

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

(i) Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay the Executive’s reasonable counsel fees incurred in connection with
the negotiation and documentation of this Agreement, up to a maximum of $15,000.

(j) Other Benefits and Perquisites. The Executive shall be entitled to such
other benefits and perquisites as may be available generally to other senior
executives of the Company.

4. Termination of Employment.

(a) Termination for Cause; Resignation Without Good Reason.

(i) If the Company terminates the Executive’s employment for Cause, or if the
Executive resigns from his employment hereunder other than for Good Reason, the
Executive shall only be entitled to payment of any unpaid Base Salary through
and including the date of termination or resignation, any unpaid expense
reimbursement or tax gross ups, any accrued but unused vacation, and any other
amounts or benefits required to be paid under this Agreement through the date of
termination or resignation, including but not limited to those under Sections
3(f), 3(h), 3(i) and 3(j) hereof (in each case only to the extent earned or
accrued prior to such date of termination or resignation and not required to be
repaid pursuant to Section 3(h)(viii)), or provided by law or under any plan,
program, policy or practice of the Company (the “Other Accrued Compensation and
Benefits”). The Executive shall have no further right under this Agreement to
receive any other compensation or benefits after such termination or resignation
of employment.

(ii) For purposes of this Agreement, “Cause” shall mean: (A) any act or omission
that constitutes a material breach by the Executive of his obligations under
this Agreement; (B) the willful and continued failure or refusal of the
Executive (not as a consequence of illness, accident or other incapacity) to
perform the duties reasonably required of him hereunder; (C) the Executive’s
conviction of, or plea of nolo contendere to, (x) any felony or (y) another
willful crime involving dishonesty or moral turpitude or which reflects
negatively upon the Company in a material manner or otherwise materially impairs
or impedes its operations; (D) the Executive’s engaging in any willful
misconduct, gross negligence or act of dishonesty with regard to the Company or
his material duties, which conduct is injurious to the Company and its
subsidiaries or affiliates (collectively, the “ Company Group”); (E) the
Executive’s material breach of either a material written policy of the Company
or, to the extent the Executive is aware of such rules or has been informed by
the Company’s counsel, the relevant rules of any governmental or regulatory body
applicable to the Company; or (F) the Executive’s refusal to follow the lawful
directions of the Board; provided, however, that no event or condition described
in clauses (A), (B), (E) or (F) shall constitute Cause unless (i) the Company
first gives the Executive written notice of its intention to terminate his
employment for Cause and the grounds for such termination, and (ii) such grounds
for termination (if susceptible to correction) are not corrected by the
Executive within thirty

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

(30) days of his receipt of such notice (or, in the event that such grounds
cannot be corrected within such thirty (30) day period, the Executive has not
taken all reasonable steps within such thirty (30) day period to correct such
grounds as promptly as practicable thereafter).

(iii) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without the Executive’s prior written consent: (A) a
failure by the Company to timely pay material compensation due and payable to
the Executive in connection with his employment; (B) a material diminution in
the Executive’s Base Salary or TBO; (C) a material diminution of the authority,
duties or responsibilities of the Executive from those set forth in this
Agreement, including without limitation, ceasing to be the chief financial and
chief administrative officer of the Company (or its ultimate parent following a
Change of Control); (D) the Company requiring the Executive to be based at any
office or location more than fifty (50) miles from the Holmdel, New Jersey area;
or (E) a material breach by the Company of its obligations under this Agreement;
provided, however, that no event or condition described in clauses (A) through
(E) shall constitute Good Reason unless (x) the Executive gives the Company
within sixty (60) days of the occurrence of the Good Reason event, written
notice of his intention to terminate his employment for Good Reason and the
grounds for such termination, and (y) such grounds for termination (if
susceptible to correction) are not corrected by the Company within thirty
(30) days of its receipt of such notice (or, in the event that such grounds
cannot be corrected within such thirty (30) day period, the Company has not
taken all reasonable steps within such thirty (30) day period to correct such
grounds as promptly as practicable thereafter). Such termination for Good Reason
by the Executive must occur within 120 days of the occurrence of the Good Reason
event.

(b) Termination Without Cause; Resignation for Good Reason.

(i) If the Executive’s employment is terminated by the Company without Cause or
the Executive resigns for Good Reason, the Company shall pay the Executive,
subject to Section 4(e) below: (A) severance pay equal to twelve (12) months of
the Executive’s then-current Base Salary and an amount equal to the Executive’s
full TBO for the year of termination, each payable by the Company in
installments during its regular payroll cycle over the twelve (12) month period
following the Executive’s termination of employment, provided that the first
payment shall be made on the sixtieth (60th) day after the Executive’s
termination of employment, and such first payment shall include payment of any
amounts that would otherwise be due prior thereto, (B) a pro rata portion of the
Executive’s Annual Bonus for the year of termination, if and to the extent that
the Company achieves its performance metrics for such year, payable when bonuses
are normally paid to other senior executives of the Company, but in no event
later than March 15th of the year following the year to which such bonus
relates, and (C) the Other Accrued Compensation and Benefits. The Executive
shall have no further rights under this Agreement to receive any other
compensation or benefits after such termination or resignation of employment.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) If, following a termination of employment without Cause or a resignation
for Good Reason, the Executive materially breaches a provision of Section 5 or
Section 7 hereof, the Executive shall not be eligible, as of the date of such
material breach, for the payments and benefits described in Sections 4(b)(i)(A)
or (B) and any and all obligations and agreements of the Company with respect to
such payments shall thereupon cease (and the Company shall be entitled to recoup
any and all such payments and benefits previously paid or awarded to the
Executive).

(c) Termination Due to Death or Disability. The Executive’s employment with the
Company shall terminate automatically on the Executive’s death. In the event of
the Executive’s disability, the Company shall be entitled to terminate his
employment. In the event of termination of the Executive’s employment by reason
of the Executive’s death or disability, the Company shall pay to the Executive
(or his estate, as applicable), subject to Section 4(e) below, (i) a pro rata
portion of the Executive’s Annual Bonus for the year of termination, if and to
the extent that the Company achieves its performance metrics for such year,
payable when bonuses are normally paid to other senior executives of the
Company, but in no event later than March 15th of the year following the year to
which such bonus relates, and (ii) the Other Accrued Compensation and Benefits.
For purposes of this Agreement, “disability” means that the Executive has been
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment for 180 days in any one (1) year
period. Notwithstanding the foregoing, in the event that as a result of absence
because of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A of the Code and the
regulations and guidance issued thereunder (“Section 409A”), the Executive shall
on such date automatically be terminated from employment as a disability
termination.

(d) Release and Waiver. The Company shall not be required to make the payments
and provide the benefits provided for under Sections 4(b)(i)(A) or (B) or
Section 4(c)(i) unless the Executive executes and delivers to the Company a
Separation Agreement and General Release in substantially the form attached
hereto as Exhibit C (the “Release”), and such Release has become effective and
irrevocable in its entirety within sixty (60) days of the Executive’s
termination of employment.

(e) Payments Subject to Section 409A.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Company (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Section 409A or the Company independently
makes such determination, the Company shall, after consulting with the
Executive, reform such provision to attempt to comply with Section 409A through
good faith modifications to

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

the minimum extent reasonably appropriate to conform with Section 409A. To the
extent that any provision hereof is modified in order to comply with
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Executive and the Company of the applicable provision without
violating the provisions of Section 409A. If the Executive notifies the Company
(with specificity as to the reason therefor) that the Executive believes that
any of the Company’s plans, programs or payroll practices would cause the
Executive to incur any additional tax or interest under Section 409A, the
Company shall in good faith discuss with the Executive any proposed
modifications to such plans, programs or payroll practices that are reasonably
necessary to comply with Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of this Agreement providing for the payment of any amounts or benefits
that are considered “nonqualified deferred compensation” under Section 409A upon
or following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. As
permitted by Treasury Regulation 1.409A-1(h)(1)(ii), 49% shall be substituted in
lieu of 20% for the average level of bona fide services performed during the
immediately preceding thirty-six (36) month period in order to constitute a
“separation from service”. For purposes of any such provision of this Agreement
relating to any such payments or benefits, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(iii) For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

(iv) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (within the meaning of that
term under Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is specified herein as subject to this Section or
is otherwise considered “nonqualified deferred compensation” under Section 409A
(whether under this Agreement, any other plan, program, payroll practice or any
equity grant) and is payable upon the Executive’s separation from service, such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month-and-one-day period measured
from the date of such “separation from service” of the Executive, and (B) the
date of the Executive’s death (the “Delay Period”) and this Agreement and each
such plan, program, payroll practice or equity grant shall hereby be deemed
amended accordingly. Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section (whether they

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum with interest at the prime rate as published in the Wall Street Journal on
the first business day of the Delay Period (provided that any payment measured
by a change in value that continues during the Delay Period shall not be
credited with interest for the Delay Period), and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

(v) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 4(e)(v), “Company”
shall include all persons with whom the Company would be considered a single
employer under Sections 414(b) and 414(c) of the Code.

(vi) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.
All expenses or other reimbursements paid pursuant herewith that are taxable
income to the Executive shall in no event be paid later than the end of the
calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause shall not be violated without regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense
occurred. Any tax gross-up shall be made no later than the end of the calendar
year next following the calendar year in which the Executive remits the related
tax.

(f) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 22 of this Agreement. In the
event of a termination by the Company for Cause, or resignation by the Executive
for Good Reason, the Notice of Termination shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) specify the date of termination, which date shall not be more than thirty
(30) days after the giving of such notice. The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

any right of the Executive or the Company, respectively, hereunder or preclude
the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder to
the extent that such fact or circumstance is on the same asserted basis within
the definition for the termination. In the event of a termination by the Company
without Cause, or resignation by the Executive other than for Good Reason, the
Notice of Termination shall specify the date of termination, which date shall
not be less than thirty (30) days after the giving of such notice.

(g) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer, or employee position the Executive
has with members of the Company Group, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance.

5. Confidentiality.

(a) Confidential Information. The Executive has entered into and is subject to
the Company’s Employee Confidentiality and Innovations Agreement substantially
in the form attached hereto as “Exhibit D.”

(b) Exclusive Property. The Executive confirms that all Confidential Information
(as defined in the Employee Confidentiality and Innovations Agreement) is and
shall remain the exclusive property of the Company Group. All business records,
papers and documents kept or made by the Executive relating to the business of
the Company Group shall be and remain the property of the Company Group. Upon
the request and at the expense of the Company Group, the Executive shall
promptly make all disclosures, execute all instruments and papers, and perform
all acts reasonably necessary to vest and confirm in the Company Group, fully
and completely, all rights created or contemplated by this Section 5(b).
Notwithstanding the foregoing, the Executive shall maintain ownership and use of
his rolodex and other address books.

6. Noncompetition. The Executive has entered into and is subject to the
Company’s Non-Compete Agreement substantially in the form attached hereto as
Exhibit E.

7. Non-Solicitation and Non-Hire. The Executive has agreed and now confirms that
for a period commencing on the Effective Date and ending twelve (12) months
following the Executive’s termination of employment with the Company (the
“Restricted Period”), other than in the good faith performance of his duties to
the Company as Executive Vice President, Chief Financial Officer & Chief
Administrative Officer of the Company, the Executive shall not, directly or
indirectly: (a) interfere with or attempt to interfere with the relationship
between any person who is, or was during the then-most recent twelve (12) month
period, an employee, officer, representative or agent

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

of the Company Group, or solicit or induce or attempt to solicit or induce any
of them to leave the employ of any member of the Company Group or violate the
terms of their respective contracts, or any employment arrangements, with such
entities; or (b) hire, recruit or attempt to hire any person who was employed by
any member of the Company Group at any time during the then-most recent twelve
(12) month period; provided, that this clause (b) shall not apply to the
recruitment or hiring of any individual whose employment with any member of the
Company Group has been terminated for a period of six (6) months or longer; or
(c) induce or attempt to induce any customer, client, supplier, licensee or
other business relation of any member of the Company Group to cease doing
business with any member of the Company Group, or in any way interfere with the
relationship between any member of the Company Group and any customer, client,
supplier, licensee or other business relation of any member of the Company
Group, provided the foregoing clause (c) shall not apply to consumers. Nothing
in this Section 7 shall be violated by the Executive serving upon request as a
reference, so long as he does not have a business relationship with the person
to whom the reference is being given, and nothing in this Section 7 shall be
violated by the Executive engaging in general advertising that is not
specifically targeted at the persons referred to in clauses (a), (b) and
(c) that have a relationship with a member of the Company Group. As used herein,
the term “indirectly” shall include, without limitation, the Executive’s
authorizing the use of the Executive’s name by any competitor of any member of
the Company Group to induce or interfere with any employee or business
relationship of any member of the Company Group.

8. Certain Remedies.

(a) Injunctive Relief. Without intending to limit the remedies available to
either party hereto, including, but not limited to, those set forth in
Section 11 hereof, each of the parties hereto agrees that a breach of any of the
covenants contained in Sections 5, 6, or 7 of this Agreement may result in
material and irreparable injury to the other party for which there is no
adequate remedy at law, that it shall not be possible to measure damages for
such injuries precisely and that, in the event of such a breach or threat
thereof, any non-breaching party shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the breaching party from engaging in
activities prohibited by the covenants contained in Sections 5, 6, 7 or 10 of
this Agreement or such other relief as may be required specifically to enforce
any of the covenants contained in this Agreement. Such injunctive relief in any
court shall be available to the non-breaching party in lieu of, or prior to or
pending determination in, any arbitration proceeding.

(b) Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to Section 11 hereof, the Restricted Period may, in the
court’s discretion, be extended by any and all periods during which the
Executive shall be found by a court possessing personal jurisdiction over him to
have been in violation of the covenants contained in Sections 5 through 7 of
this Agreement.

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

9. Defense of Claims. The Executive agrees that, during the Term, and for a
period of six (6) months after termination of the Executive’s employment, upon
request from the Company, the Executive shall cooperate with the Company in
connection with any matters the Executive worked on during his employment with
the Company and any related transitional matters. In addition, the Executive
agrees to cooperate with the Company in the defense of any claims or actions
that are made and/or may be made by or against the Company Group, except if the
Executive’s reasonable interests are adverse to the Company Group in such claim
or action. The Company agrees to promptly reimburse the Executive for all of the
Executive’s reasonable travel and other direct expenses incurred, or to be
reasonably incurred, to comply with the Executive’s obligations under this
Section 9.

10. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

11. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New Jersey in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Executive, or if such two
individuals cannot promptly agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association. Notwithstanding anything to
the contrary contained herein, the arbitrator shall allow for discovery
sufficient to adequately arbitrate any claims, including access to essential
documents and witnesses. The award of the arbitrator with respect to such
dispute or controversy shall be in writing with sufficient explanation to allow
for such meaningful judicial review as is permitted by law, and that such
decision shall be enforceable in any court of competent jurisdiction and shall
be binding on the parties hereto. The remedies available in arbitration shall be
identical to those allowed at law. The arbitrator shall be entitled to award to
the prevailing party in any arbitration or judicial action under this Agreement
reasonable attorneys’ fees and any costs of the arbitration payable by such
party, consistent with applicable law, provided that no such award shall be made
against the Executive unless the arbitrator finds the Executive’s positions in
such arbitration or dispute to have been frivolous or taken in bad faith.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

12. Nonassignability; Binding Agreement.

(a) By the Executive. This Agreement and any and all of the Executive’s rights,
duties, obligations or interests hereunder shall not be assignable or delegable
by the Executive.

(b) By the Company. This Agreement and any and all of the Company’s rights,
duties, obligations or interests hereunder shall not be assignable by the
Company, except as incident to a reorganization, merger or consolidation, or
transfer of all or substantially all of the Company’s assets and then only if
the Company’s obligations hereunder are assumed by the assignee.

(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or permitted assigns of the
Company, and the Executive’s heirs and the personal representatives of the
Executive’s estate.

13. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.

14. Excise Tax.

(a) In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of the Company’s
affiliates, one or more trusts established by the Company for the benefit of its
employees, or any other person or entity, to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, stock appreciation right, phantom equity awards or similar right, or the
lapse or termination of any restriction on the vesting or exercisability of any
of the foregoing) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code by reason of being “contingent on a change in ownership
or control” of the Company, within the meaning of Section 280G of the Code (or
any successor provision thereto) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment or payments (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. For purposes of this
Agreement, the term “Reduced Amount” shall mean the greatest amount that could
be paid to the Executive such that the receipt of Payments would not give rise
to any Excise Tax. Notwithstanding anything to the contrary, if it shall be
determined that the Executive is otherwise entitled to a Gross-Up Payment, but
that the Payments do not exceed 115% of the Reduced Amount, then no Gross-Up
Payment shall

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

be made to the Executive and the Payments, in the aggregate, shall be reduced to
the Reduced Amount. Unless the Executive shall have given prior written notice
specifying a different order to the Company to effectuate the Reduced Amount,
the Payments to be reduced hereunder will we determined in a manner which has
the least economic cost to the Executive, on an after-tax basis, and, to the
extent the economic cost is equivalent, will be reduced in the inverse order of
when the Payment would have been made to the Executive until the reduction
specified herein is achieved. The Executive’s right to specify the order of
reduction of the Payments shall apply only to the extent that it does not
directly or indirectly alter the time or method of payment of any amount that is
deferred compensation subject to (and not exempt from) Section 409A of the Code.

(b) Subject to the provisions of Section 15(a) hereof, all determinations
required to be made under this Section 14, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the manner in which
Payments are to be reduced, if applicable, pursuant to Section 15(a), and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized certified public accounting firm as may be designated by
the Company, and reasonably satisfactory to the Executive (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days of the closing of the change
in ownership or control of the Company, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Section 14,
shall be paid by the Company to the Executive (or to the appropriate taxing
authority on the Executive’s behalf) when due immediately prior to the date the
Executive is required to make payment of any Excise Tax or other taxes. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall so indicate to the Executive in writing. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Company’s obligation to provide any Gross-Up Payment that shall be
due as a result of such contrary determination. As a result of the uncertainty
in the application of Section 4999 of the Code (or any successor provision
thereto) and the possibility of similar uncertainty regarding state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that the amount of the Gross-Up Payment determined by the Accounting
Firm to be due to (or on behalf of) the Executive is lower than the amount
actually due (“Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section 15(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred as promptly as possible and notify the
Company and the Executive of such calculations, and any such Underpayment
(including the Gross-Up Payment to the Executive) shall be promptly paid by the
Company to or for the benefit of the Executive within five (5) business days
after receipt of such determination and calculations.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall (i) give the Company any information which is in the
Executive’s possession reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to effectively contest such claim, and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 14(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, further, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall pay the amount of such claim
to the Executive, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such payment or with
respect to any imputed income with respect to such payment (including the
applicable Gross-Up Payment); provided, further, that if the Executive is
required to extend the statute of limitations to enable the Company to contest
such claim, the Executive may limit this extension solely to such contested
amount; provided, further, that the Executive shall not be required to resolve,
settle or take any other action with respect to such claim unless the Executive
reasonably determines that such resolution, settlement or other action would not
materially adversely impact the Executive with respect to any other issue raised
by the Internal Revenue Service or other taxing authority. The Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. The

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

reimbursement of expenses incurred by the Executive due to a tax contest or
litigation addressing the existence or amount of an Excise Tax liability shall
be reimbursed promptly, but in no event be made later than the end of the
calendar year next following the calendar year in which the taxes that are
subject of the contest or litigation are remitted to the taxing authority (or if
no taxes are remitted as a result of such audit or litigation, the end of the
calendar year next following the calendar year in which the audit is completed
or there is a final and nonappealable settlement or other resolution of the
litigation). In addition, without extending the time of any obligation in this
Section 14, any tax Gross-Up Payment shall be made no later than the end of the
calendar year next following the calendar year in which the Executive remits the
related tax.

(d) If, after the receipt by the Executive of an amount paid by the Company
pursuant to this Section 14, the Executive becomes entitled to receive any
refund with respect to a Gross-Up Payment, the Executive shall promptly pay to
the Company the amount of such refund received (together with any interest paid
or credited thereon after taxes applicable thereto). Notwithstanding the
foregoing, in the event that the obligation to refund any amount shall be a
violation of the Sarbanes-Oxley Act of 2002, such obligation to refund shall be
null and void.

(e) To the extent that the applicable regulations under Code Section 280G
permits a later recalculation by the Company, or requires a later recalculation,
of whether the Payments are subject to the Excise Tax, the provisions of this
Section 14 shall again be applied based upon such recalculation.

15. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

16. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New Jersey applicable to contracts executed in
and to be performed in that State.

17. Survival of Certain Provisions. The rights and obligations set forth in
Sections 3(c), 3(d), 4(a), 4(b), 4(c), and 4(e), Sections 5 through 11 and
Section 14 hereof shall survive any termination or expiration of this Agreement.

18. Entire Agreement; Supersedes Previous Agreements. This Agreement, together
with the (i) Employee Confidentiality and Innovations Agreement,
(ii) Non-Compete Agreement, (iii) 2006 Incentive Plan, (iv) Stock Option
Agreement, and (v) the Indemnification Agreement, dated as of February
[            ], 2010, between the Company and the Executive, each as amended
from time to time, contains the entire agreement and understanding of the
parties hereto with respect to the matters covered

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

herein and supersedes all prior or contemporaneous negotiations, commitments,
agreements and writings with respect to the subject matter hereof, all such
other negotiations, commitments, agreements and writings shall have no further
force or effect, and the parties to any such other negotiation, commitment,
agreement or writing shall have no further rights or obligations thereunder. The
parties hereto confirm that the Original Agreement is hereby terminated and is
of no further force or effect.

19. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

20. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

21. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

23 Main Street

Holmdel, N.J. 07733

Attention: Chief Legal Officer

To the Executive:

Barry Rowan

at the last address on record with the Company

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by courier or certified or registered U.S. mail,
upon receipt.

22. Severability. In the event that any court having jurisdiction shall
determine that any restrictive covenant or other provision contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
covenant or other provision shall be deemed limited to the extent that such
other court deems it reasonable or enforceable, and as so limited shall remain
in full force and effect. In the event that such court shall deem any such
covenant or other provision wholly unenforceable, the remaining covenants and
other provisions of this Agreement shall nevertheless remain in full force and
effect.

[Remainder of page intentionally left blank.]

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

VONAGE HOLDINGS CORP. By  

/s/ Marc P. Lefar

Name:   Title:  

 

ACCEPTED AND AGREED:

/s/ Barry Rowan

Barry Rowan Date:  

2/24/10

[SIGNATURE PAGE TO ROWAN EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Vonage Holdings Corp. 2006 Incentive Plan

Note: Previously filed with the Securities and Exchange Commission as Exhibit
10.1 to Vonage’s Quarterly Report on Form 10-Q (File No. 001-32887) filed on
November 6, 2009

 

20



--------------------------------------------------------------------------------

Exhibit B

VONAGE HOLDINGS CORP.

2006 INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

“Participant”: Barry Rowan

“Date of Award”: April 1, 2010

This Agreement (the “Agreement”), effective as of the Date of Award set forth
above, represents the grant of Nonqualified Stock Options by Vonage Holdings
Corp., a Delaware corporation (the “Company”), to the Participant named above,
pursuant to the provisions of the Vonage Holdings Corp. 2006 Incentive Plan, as
amended or restated from time to time, (the “Plan”). Capitalized terms have the
meanings ascribed to them under the Plan, unless specifically set forth herein.

The parties hereto agree as follows:

1. Grant of Options

The Company hereby grants to the Participant Nonqualified Stock Options to
purchase Shares in the manner and subject to the terms and conditions of the
Plan and this Agreement as follows:

(a) Number of Shares Covered by the Options: 3,000,000.

(b) “Option Price”: $1.37 per Share.

(c) Option Term”: The Options have been granted for a period of ten years,
ending on the tenth anniversary of the Date of Award.

2. Vesting of Options

(a) Except as otherwise provided in this Section 2, the Options shall vest and
become exercisable as to 1/4th of the Shares on each of the first, second, third
and fourth anniversaries of the Date of the Award (each, a “Vesting Date”),
subject to the Participant’s continued employment with the Company on the
applicable Vesting Date, except as otherwise provided for herein.

(b) To the extent not previously vested in accordance with this Section 2, in
the event of a Change of Control (which, for purposes of this Agreement, shall
have the meaning set forth in Section 3(c) (or any successor section thereto) of
that certain Employment Agreement, dated as of February 24, 2010, by and between
the Company and the Participant, as such agreement may be amended from time to
time (the “Employment Agreement”)), the Options will fully vest and become
exercisable upon such Change of Control.

(c) To the extent not previously vested in accordance with this Section 2, in
the event of a termination of the Participant’s employment without “Cause” by
the



--------------------------------------------------------------------------------

Company or by the Participant for “Good Reason” , (i) an additional amount of
the then outstanding Options granted by the Company to the Participant pursuant
to this Agreement shall become vested and immediately exercisable as of the date
of such termination in accordance with the provisions of the immediately
following sentence and (ii) remain exercisable until they terminate in
accordance with Section 4 below. For each outstanding Option, such additional
amount shall be equal to the number of Options that would have vested on the
next Vesting Date immediately following the date of termination, multiplied by a
fraction where (1) the numerator is 12 plus the number of full and fractional
months that had elapsed between the Vesting Date immediately prior to such
termination and such termination date, and (2) the denominator is 12.

(d) To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s death, the Options will (i) vest and become
exercisable as of the date thereof as to one-half the number of unvested Shares
covered thereby and (ii) remain exercisable until they terminate in accordance
with Section 4 below.

(e) To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s disability, the Options will (i) vest and become
exercisable as of the date thereof as to one-half the number of unvested Shares
covered thereby and (ii) remain exercisable until they terminate in accordance
with Section 4 below.

(f) Notwithstanding anything to the contrary herein, if the Participant’s
employment with the Company is terminated by the Company with Cause, the Options
will terminate immediately and be of no force or effect.

(g) To the extent vested in accordance with this Section 2, the Options will
remain exercisable until they terminate in accordance with Section 4 below.

(i) For purposes of this Section 2, the terms “Cause,” “Good Reason” and
“disability” shall have the respective meanings ascribed to them in the
Employment Agreement.

3. Exercise of Options

The Options may be exercised by any means specified in Section 7(d) of the Plan,
as well as by a broker cashless exercise procedure, all of which the Committee
hereby approves.

4. Termination of Options

To the extent vested in accordance with Section 2 above, the Options will
terminate, and be of no force or effect, upon the earliest of:

(a) the date of termination of the Participant’s employment if such termination
of employment is for Cause,

 

2



--------------------------------------------------------------------------------

(b) 180 days following termination of Participant’s employment by the Company
without Cause or by the Participant for Good Reason,

(c) 60 days following termination of Participant’s employment due to the
Participant’s resignation without Good Reason, and

(d) the expiration of the Option Term.

5. Rights as Stockholder

The Participant shall have no rights as a stockholder of the Company with
respect to the Shares covered by the Options until such time as the Option Price
has been paid and the Shares have been issued and delivered to the Participant.

6. Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Options may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution,
and, during the Participant’s lifetime, may be exercised only by the Participant
or in the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.

7. Miscellaneous

(a) This Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement.

(b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required or, the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his rights under this Agreement. The Committee
shall have the right to impose such restrictions on any Shares acquired pursuant
to the exercise of the Option as it deems necessary or advisable under
applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which Shares are then listed or traded, and/or any blue
sky or state securities laws applicable to Shares. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Participant.

(c) The Options are intended not to provide for a “deferral of compensation”
within the meaning of Section 409A of the Code. Notwithstanding the forgoing or
any provision of the Plan or this Agreement, if any provision of this Agreement
or the Plan

 

3



--------------------------------------------------------------------------------

contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
in order to comply with the requirements of Section 409A of the Code or to
satisfy the conditions of any exception therefrom, or otherwise to avoid the
imposition of the additional income tax and interest under Section 409A of the
Code, while maintaining, to the maximum extent practicable, the original intent
and economic benefit to the Participant, without materially increasing the cost
to the Company, of the applicable provision.

(d) Delivery of the Shares underlying the Options upon exercise will be subject
to the Participant satisfying all applicable federal, state, local and foreign
taxes. The Company shall have authority to deduct or withhold from all amounts
payable to the Participant in connection with the Options, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. The Participant shall have the right to cover
the minimum statutory withholding by directing the Company to withhold Shares
that would otherwise be received by him, by utilization of a cashless broker
transaction or by any other means permitted by Section 18 of the Plan.

(e) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Date of Award.

 

VONAGE HOLDINGS CORP. By:  

 

Name:   Title:   PARTICIPANT

 

Name:   Barry Rowan Title:   Executive Vice President, Chief Financial Officer
and Chief Administrative Officer

[SIGNATURE PAGE TO BARRY ROWAN NONQUALIFIED STOCK OPTION AWARD AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT C

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This CONFIDENTIAL SEPARATION AGREEMENT and GENERAL RELEASE (hereinafter referred
to as this “Agreement”) is made and entered into by and between Barry Rowan
(“Executive”) and Vonage Holdings Corp. (defined herein to include its
affiliates, subsidiaries, predecessors and successors and hereinafter referred
to as “Vonage” or “the Company”), effective as of [            ] (the “Effective
Date”). Executive and Vonage are hereafter referred to as the “Parties.”

WHEREAS, Executive was employed by Vonage as its Executive Vice President, Chief
Financial Officer and Chief Administrative Officer;

WHEREAS, Executive and Vonage entered into an Employment Agreement, dated as of
[            ] (the “Employment Agreement”);

WHEREAS, [description of nature of termination];

WHEREAS, Vonage and Executive have read this Agreement and have had the
opportunity to review it with their respective legal counsel; and

WHEREAS, Vonage and Executive desire to resolve any and all issues and claims
between them, including without limitation Executive’s employment and his
separation therefrom, as well as any and all issues and claims arising from or
relating to the Employment Agreement, and to reach an amicable accord and
settlement concerning their future relationship.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

1. Separation and Post-Employment Benefits. Executive ceased performing duties
for Vonage on [            ] (the “Termination Date”), and Executive’s services
on any and all boards of directors, boards of trustees and executive and/or
management committees of Vonage of which he was a member ended on such date. The
terms of Executive’s separation from Vonage are now being agreed to, as
described herein.

2. Salary. Executive agrees that Vonage has no obligation to make, and will not
make, any additional salary payments to Executive that have not already been
paid, except for any and all earned, accrued or owed amounts, but not yet paid,
to which Executive is entitled up to and including the Termination Date,
including any unpaid expense reimbursement or tax gross ups, any accrued but
unused vacation and any other amounts or benefits required to be paid under the
Employment Agreement or provided by law or under any plan, program, policy or
practice of Vonage and not including the payments or benefits described in
Paragraph 5 below (“Other Accrued Compensation and Benefits”), payable in a lump
sum within five (5) days after the revocation period described in Paragraph
18(d) below. Any further entitlement that Executive may have to compensation or
benefits, such as the payments and benefits described in Paragraph 5 below,
shall be governed by the terms of this Agreement.



--------------------------------------------------------------------------------

3. Non-Admission. It is specifically understood and agreed that this Agreement
does not constitute and is not to be construed as an admission or evidence of
(a) any violation by Vonage or Executive, of any federal, state or municipal
law, statute or regulation, or principle of common law or equity, (b) the
commission by Executive or Vonage of any other actionable wrong, or (c) any
wrongdoing of any kind whatsoever on the part of Executive or Vonage, and shall
not be offered, argued or used for that purpose.

4. General Release.

(a) In exchange for the consideration provided in this Agreement, and as a
material inducement for both Parties entering into this Agreement, Executive for
himself, his heirs, executors, administrators, trustees, legal representatives,
successors and assigns (hereinafter collectively referred to for purposes of
this Paragraph 4 as “Executive”) hereby irrevocably and unconditionally waives,
releases and forever discharges Vonage and its past, present and future
affiliates and related entities, parent and subsidiary corporations, divisions,
shareholders, predecessors, future officers, directors, trustees, fiduciaries,
administrators, executives, agents, representatives, successors and assigns
(hereinafter collectively referred to for purposes of this Paragraph 4 as
“Vonage”) for any and all waivable claims, charges, demands, sums of money,
actions, rights, promises, agreements, causes of action, obligations and
liabilities of any kind or nature whatsoever, at law or in equity, whether known
or unknown, existing or contingent, suspected or unsuspected, apparent or
concealed, foreign or domestic (hereinafter collectively referred to as
“claims”) which he has now or in the future may claim to have against Vonage
based upon or arising out of any facts, acts, conduct, omissions, transactions,
occurrences, contracts, claims, events, causes, matters or things of any
conceivable kind or character existing or occurring or claimed to exist or to
have occurred prior to the Effective Date in any way whatsoever relating to or
arising out of Executive’s employment with Vonage or the termination thereof.
Such claims include, but are not limited to, claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq.; the Equal Pay Act of 1963, 29
U.S.C. § 206(d); Section 806 of the Corporate and Criminal Fraud Accountability
Act of 2002, 18 U.S.C. § 1681 et seq.; the Fair Credit Reporting Act, 15 U.S.C.
§1681 et seq.; any other federal, state or local statutory laws relating to
employment, discrimination in employment, termination of employment, wages,
benefits or otherwise, including, but not limited to, the New Jersey Law Against
Discrimination, the Conscientious Employee Protection Act, the New Jersey Wage
Payment Law, the New Jersey Family Leave Act,

 

2



--------------------------------------------------------------------------------

all as amended; the common law of the State of New Jersey; any claim under any
local ordinance, including, but not limited to, any ordinance addressing fair
employment practices; any claims for employment or reemployment by the Company;
any common law claims, including but not limited to actions in tort, defamation
and breach of contract; any claim or damage arising out of Executive’s
employment with or separation from Vonage (including a claim for retaliation)
under any common law theory or any federal, state or local statute or ordinance
not expressly referenced above; and any and all claims for counsel fees and
costs.

(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraphs 4(d) and 4(e) below, Executive represents and affirms that he has not
filed or caused to be filed on his behalf any claim for relief against Vonage or
any releasee and, to the best of his knowledge and belief, no outstanding claims
for relief have been filed or asserted against Vonage or any releasee on his
behalf.

(c) In waiving and releasing any and all waivable claims whether or not now
known, Executive understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Agreement will remain
effective in all respects — despite such different or additional facts and his
later discovery of such facts, even if he would not have agreed to this
Agreement if he had prior knowledge of such facts.

(d) Nothing in this Paragraph, or elsewhere in this Agreement, prevents or
prohibits Executive from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Executive understands that, because
Executive is waiving and releasing, among other things, any and all claims for
monetary damages and any other form of personal relief (per Paragraph 4(a)
above), Executive may only seek and receive non-monetary forms of relief through
any such claim.

(e) Nothing in this Paragraph, or elsewhere in this Agreement, is intended as,
or shall be deemed or operate as, a release by Executive of his rights under the
Parties’ Indemnification Agreement, dated as of [            ], as amended from
time to time (the “Indemnification Agreement”), or any other rights to
indemnification relating to his performance of services as an officer and/or
director of Vonage, including but not limited to those rights to indemnification
set forth in Vonage’s Certificate of Incorporation as in effect on the date
hereof (the “Certificate of Incorporation”). Notwithstanding the foregoing, the
provisions of this Paragraph 4(e) are intended as recitals only and are not

 

3



--------------------------------------------------------------------------------

intended to provide Executive with any additional contractual rights beyond
those contained in the Indemnification Agreement or the Certificate of
Incorporation. Furthermore, nothing herein shall affect Executive’s rights to
Other Accrued Compensation and Benefits in accordance with the terms of this
Agreement or as provided in Section 6 hereof.

5. Consideration and Post-Employment Benefits.

(a) Vonage, for and in consideration of the undertakings of Executive set forth
herein and pursuant to Paragraph 4(b)(i) of the Employment Agreement, and
intending to be legally bound, and provided that Executive does not revoke this
Agreement pursuant to Paragraph 18(d) below, agrees that Vonage will pay or
provide the following to Executive, subject to Section 4(d) of the Employment
Agreement: (1) severance pay equal to twelve (12) months of the Executive’s Base
Salary and an amount equal to the Executive’s full Target Bonus Opportunity (as
defined in Paragraph 3(d) of the Employment Agreement) for the year of
termination, each payable by the Company in installments during its regular
payroll cycle over the twelve (12) month period following the Executive’s
termination of employment, provided that the first payment shall be made on the
sixtieth (60th) day after the Executive’s termination of employment, and such
first payment shall include payment of any amounts that would otherwise be due
prior thereto, and (2) a pro rata portion of the Executive’s Annual Bonus for
the year of termination, if and to the extent that the Company achieves its
performance metrics for such year, payable when bonuses are normally paid to
other senior executives of the Company, but in no event later than March 15th of
the year following the year to which such bonus relates. All payments are
subject to applicable tax withholding. Executive shall be solely responsible for
all taxes on the payments under this Agreement.

(b) Notwithstanding anything to the contrary herein, if Executive materially
breaches provisions of Vonage’s Employee Confidentiality and Innovations
Agreement, dated as of [    ] (the “Confidentiality Agreement”), or Section 7 of
the Employment Agreement, Executive shall not be eligible, as of the date of
such material breach, for the payments and benefits described in Paragraph 5(a)
above, and any and all obligations and agreements of Vonage with respect to such
payments shall thereupon

 

4



--------------------------------------------------------------------------------

cease (and Vonage shall be entitled to recoup any and all such payments and
benefits previously paid or awarded to Executive), provided, however, that no
event or condition described in the Confidentiality Agreement or Section 7 of
the Employment Agreement shall constitute a breach unless (i) Vonage first gives
Executive written notice of its intention to terminate his payments and benefits
described in Paragraph 5(a) above and the grounds for such loss of eligibility
for payments and benefits, and (ii) such grounds for termination of payments and
benefits (if susceptible to correction) are not corrected by Executive within 30
days of his receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, Executive has not taken all reasonable
steps within such 30-day period to correct such grounds as promptly as
practicable thereafter).

(c) In accordance with the provisions of Section 3(c) of the Employment
Agreement, the Vonage Holdings Corp. 2006 Incentive Plan, as amended or restated
from time to time (the “2006 Incentive Plan”) and the Executive’s individual
stock option agreement (the “Stock Option Agreement”), the Parties agree that
the equity described in those agreements shall vest and become exercisable (the
“Vested Equity”) in accordance with Section 3(c) of the Employment Agreement.
Other than the Vested Equity, all equity awarded by Vonage to Executive has
terminated and is of no further force or effect.

6. Prior Agreements. This Agreement supersedes all prior agreements entered into
by Vonage and Executive, except for the following: (1) Sections 3(c), 3(d),
4(a), 4(b), 4(c), and 4(e), Sections 5 through 11 and Section 14 of the
Employment Agreement, which terms survive the termination of the Employment
Agreement pursuant to Section 17 thereof, (2) the Non-Compete Agreement, (3) the
Confidentiality Agreement, (4) the Stock Option Agreement, and (5) the
Indemnification Agreement. [List other appropriate agreements between Vonage and
Executive.]

7. Resignation from Directorships and Officerships. Pursuant to Paragraph 4(g)
of the Employment Agreement, Executive affirms that the termination of
Executive’s employment by the Executive or the Company for any reasons shall
constitute the Executive’s resignation from (i) any director, officer or
employee position the Executive has with the Company, and (ii) all fiduciary
positions (including as a trustee) the Executive holds with respect to any
employee benefit plans or trusts established by the Company.

8. Confidentiality of Agreement. Executive agrees to keep secret and strictly
confidential the terms of this Agreement (except to the extent this Agreement is
publicly filed) and further represents and warrants that he will not disclose,
make known, discuss or relay any information concerning this Agreement, or any
of the discussions leading up to this Agreement, to anyone (other than members
of his immediate family, accountants or attorneys who have first agreed to keep
said information confidential and to not disclose it to others), and that he has
not done so. The foregoing shall not prohibit or restrict such disclosure as
required by law or in connection with Vonage’s filings with the Securities and
Exchange Commission or any other governmental or regulatory body or as may be
necessary for the prosecution or defense of claims relating to the performance
or enforcement of this Agreement or prohibit or restrict Executive (or
Executive’s attorney)

 

5



--------------------------------------------------------------------------------

or Vonage from responding to any such inquiry about this settlement or its
underlying facts and circumstances by the Securities and Exchange Commission,
the New York Stock Exchange, any other self-regulatory organization, or in
response to a duly served and effective subpoena or discovery request in the
course of any litigation. Prior to making any disclosure other than to his
immediate family, accountants or attorneys, Executive shall provide Vonage with
as much notice as practicable that he has been requested or compelled to make
disclosure and shall cooperate with Vonage to maintain the confidentiality of
this Agreement to the fullest extent possible.

9. Return of Property and Documents. Executive represents and warrants that he
has returned, or will immediately return, to Vonage all Vonage property
(including, without limitation, any and all computers, BlackBerries,
identification cards, card key passes, corporate credit cards, corporate phone
cards, files, memoranda, keys and software) in Executive’s possession and that
he has not, and will not, retain any duplicates or reproductions of such items.
Executive further represents and warrants that he has delivered to Vonage all
copies of any Confidential Information (as defined in the Confidentiality
Agreement) in his possession or control and has destroyed all copies of any
analyses, compilations, studies or other documents in his possession that
contain any Confidential Information. Notwithstanding the foregoing, Executive
shall maintain ownership and use of his rolodex and other address books, and
Vonage agrees to cooperate with Executive in the transfer to Executive of cell
phone and BlackBerry numbers used by Executive if such numbers are registered in
Vonage’s name.

10. Notices. All notices, requests, demands and other communications hereunder
to Vonage shall be in writing and shall be delivered, either by hand, by
facsimile, by overnight courier or by certified mail, return receipt requested,
duly addressed as indicated below or to such changed address as Vonage may
subsequently designate:

Vonage Holdings Corp.

23 Main Street

Holmdel, New Jersey 07733

Attention: Office of Chief Legal Officer

Any such notice, request, demand or other communication to Vonage delivered in
the manner specified above shall be deemed duly given only upon receipt by
Vonage.

All notices, requests, demands and other communications hereunder to Executive
shall be in writing and shall be delivered, either by hand, by facsimile, by
overnight courier, or by certified mail, return receipt requested, duly
addressed as indicated below or to such changed address as Executive may
subsequently designate:

Barry Rowan

at the last address on record with Vonage

 

6



--------------------------------------------------------------------------------

Any such notice, request, demand or other communication to Executive delivered
in the manner specified above shall be deemed duly given only upon receipt by
Executive.

11. Severability. If, at any time after the Effective Date, any provision of
this Agreement shall be held by any court of competent jurisdiction or
arbitrator to be illegal, void or unenforceable, such provision shall be of no
force and effect. The illegality or unenforceability of such provision, however,
shall have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement, provided, however, that upon finding that Paragraph
4(a) is illegal and/or unenforceable, Vonage shall be released from any
obligation to make any payment pursuant to Paragraph 5 of this Agreement, and
Executive shall repay to Vonage any and all amounts already received pursuant to
Paragraph 5.

12. Choice of Law; Arbitration. The terms of this Agreement and all rights and
obligations of the Parties, including its enforcement, shall be interpreted and
governed by the laws of the State of New Jersey, without regard to conflicts of
law principles. Pursuant to Section 11 of the Employment Agreement, which is
incorporated by operation thereof and reference herein, any disputes arising out
of this Agreement and which are mandatorily arbitrable shall be settled
exclusively by arbitration before the American Arbitration Association at a
location in New Jersey.

13. Injunctive Relief. Notwithstanding the limited agreement to arbitrate set
forth in Paragraph 12 of this Agreement, any claim alleging breach of Paragraph
8 of this Agreement, alleging breach of Sections 5, 6 or 7 of the Employment
Agreement, or alleging breach of the Confidentiality Agreement or Non-Compete
Agreement may be brought in any federal or state court of competent jurisdiction
in the State of New Jersey, where the parties consent to jurisdiction and agree
not to argue that it is an inconvenient forum for resolution of the claim. In
accordance with Section 8 of the Employment Agreement and this Paragraph 13 of
the Agreement, a material breach of Section 5, 6 or 7 of the Employment
Agreement, of Paragraph 8 of this Agreement, or of the Confidentiality Agreement
or Non-Compete Agreement shall be considered to be irreparable harm, where no
adequate remedy at law would be available in respect thereof. The Parties agree
that neither Party will have any obligation to post a bond to obtain said
injunctive relief.

14. Modification of Agreement. No provision of this Agreement may be modified,
altered, waived or discharged unless such modification, alteration, waiver or
discharge is agreed to in writing and signed by the Parties hereto. No waiver by
either Party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other Party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

15. Withholding. Vonage may withhold from amounts payable or benefits provided
under this Agreement any and all federal, state and local taxes that are
required

 

7



--------------------------------------------------------------------------------

to be withheld and reported by any applicable laws and regulations. Vonage may
also withhold and report any amounts necessary pursuant to the benefit plans,
policies or arrangements of Vonage or otherwise, in accordance with any
applicable Vonage policies, laws and/or regulations.

16. Entire Agreement; Headings. Other than as set forth in Paragraph 6 hereof,
this Agreement sets forth the entire agreement between the Parties hereto and
any and all prior and contemporaneous agreements, discussions or understandings
between the Parties pertaining to the subject matter hereof, including relating
to severance payments or compensation, have been and are merged into and
superseded by this Agreement. The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

17. Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed an original, but all of which will constitute one and
the same instrument.

18. EXECUTIVE ACKNOWLEDGES AND WARRANTS THAT:

(a) he has read the terms of this Agreement and that he understands its terms
and effects, including the fact that he has agreed to release and forever
discharge Vonage or any releasee from any legal action arising out of his
employment relationship with Vonage, the terms and conditions of that employment
relationship, and the termination of that employment relationship;

(b) he has signed this Agreement voluntarily and knowingly in exchange for the
consideration described and referenced herein, which he acknowledges as adequate
and satisfactory to him;

(c) he has been informed that he has the right to consider this Agreement for a
period of twenty-one (21) days from receipt prior to entering into this
Agreement and he has signed on the date indicated below after concluding that
this Agreement is satisfactory;

(d) he has been informed that he has the right to revoke this Agreement for a
period of seven (7) days following his execution of this Agreement by giving
written notice to Vonage, to the attention of office of Chief Legal Officer,
Vonage Holdings Corp., 23 Main Street, Holmdel, New Jersey 07733. This Agreement
shall not be effective or enforceable until Executive’s right to revoke this
Agreement has lapsed;

(e) he has been and is hereby advised in writing by Vonage to consult with an
attorney prior to signing this Agreement and he has consulted with his attorney
and fully discussed and reviewed the terms of this Agreement with his attorney;

 

8



--------------------------------------------------------------------------------

(f) neither Vonage, nor any of its agents, representatives or attorneys have
made any representations to Executive concerning the terms or effects of this
Agreement other than those contained and referenced herein; and

(g) this Agreement shall be governed, interpreted and enforced by and under the
laws of the State of New Jersey, without regard to choice of law principles.

 

      VONAGE HOLDINGS CORP. By:  

 

    By:  

 

  BARRY ROWAN       Dated:  

 

    Dated:  

 

 

9



--------------------------------------------------------------------------------

Exhibit D

Employee Confidentiality & Innovations Agreement

In consideration of my employment with Vonage Holdings Corp. (“Vonage”) (if such
employment has not yet commenced) or my continued employment with Vonage, as the
case may be, I agree to be bound by the terms of this Employee Confidentiality &
Innovations Agreement (this “Agreement.”). I understand that as a result of my
employment with Vonage (“Employment”), I may have access to information of a
confidential nature about Vonage’s business, through the delivery of documents
and permitted visits to Vonage’s premises. I understand that Vonage needs to
maintain the confidentiality of that information, and I agree, as set forth
below, to treat such information confidentially.

In addition, I understand and agree that if I develop Innovations (as defined in
this Agreement) as a result of or in connection with my Employment, Vonage will
have rights in those Innovations as set forth in this Agreement.

Terms of Agreement

A.   Confidential Information

 

1. “Confidential Information” means all information, whether written or oral,
tangible or intangible, and including trade secrets and data of whatever nature,
disclosed by Vonage or any of its representatives or agents, whether before or
after the date of this Agreement, or which may otherwise be made available or
become known to me, which is either expressly designated by Vonage as being
confidential or is disclosed under circumstances that should reasonably indicate
to me that the disclosed information ought to be treated as confidential.
“Confidential Information” shall not include information which

 

  (i) becomes or has been generally available to the public other than as a
result of disclosure by Vonage or its officers, advisors or employees,

 

  (ii) was in my possession from a third-party source prior to its disclosure by
Vonage or its representatives,

 

  (iii) becomes available to myself from a third-party source other than Vonage
or its representatives, or

 

  (iv) is independently developed by myself without use of any of the
Confidential Information. The burden of establishing the availability of the
foregoing exceptions shall be on myself;

provided, however, that in (ii) and (iii) above the third-party source obtained
the information without violation of the rights of Vonage and all restrictions
on use or disclosure of such information from that third-party source are
observed by myself.

 

2. I agree to use Confidential Information only for purposes directly related to
my Employment. Without prior written consent of Vonage, I agree not to disclose
any Confidential Information in any manner whatsoever, in whole or in part.

 

3. If I am requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or similar
process) to disclose Confidential Information supplied to it, I shall promptly
notify Vonage of such request(s). If, in the opinion of my legal counsel, I am
compelled to disclose Confidential Information to any tribunal or else stand
liable for contempt or suffer other censure or penalty, I may do so without
liability under this Agreement, provided I make reasonable efforts to have my
disclosure limited to the narrowest scope practicable under the circumstances,
including cooperation in any request for a protective order and seeking to have
any proceedings held in camera, with a sealed record.

 



--------------------------------------------------------------------------------

4. Upon termination of my Employment for any reason, I shall, upon request,
promptly deliver to Vonage all copies of any Confidential Information in my
possession or control and shall destroy all copies of any analyses,
compilations, studies or other documents in my possession that contain any
Confidential Information.

B.   Innovations

 

1. “Innovations” means discoveries, developments, concepts and ideas, whether or
not protectable under law, relating to Vonage’s present and prospective business
activities, the nature and extent of those business activities being known to me
by reason of my Employment, such as (but not limited to) inventions, know-how,
discoveries, improvements, original works of authorship, designs, software,
source code, object code, programs, formulas, processes, developments, trade
secrets, trademarks, copyrights, service marks, logos and related proprietary
information and materials, whether patentable, copyrightable, subject to
trademark registration, or not, and all drafts, proposals, sketches, revisions
and demonstration and “beta” versions thereof, written, created, developed or
produced or to be written, created, developed or produced.

 

2. In consideration of my Employment, I acknowledge and agree that all
Innovations created by me (either working alone or as part of a group)

 

  (i) during the term of my Employment, and

 

  (ii) within six months after the end of the term if they (a) were made using
equipment, supplies, facilities or trade secret information of Vonage, or
(b) were developed at least in part on the Vonage’s time, or (c) relate either
to Vonage’s present or prospective business activities known to me when the
Innovation was conceived, or (d) result from any work that I perform in the
course of my employment, shall be the property of Vonage, free of any reserved
or other rights of any kind on my part. To achieve that result:

 

  (i) I hereby permanently, irrevocably, exclusively and absolutely assign to
Vonage all right, title and interest in and to all Innovations and all right,
title and interest in and to all patents, domain names, trade secrets,
trademarks and other intellectual property derived therefrom, effective when
each Innovation first becomes capable of being so assigned, transferred or
vested;

 

  (ii) I agree to deliver all Innovations to Vonage no later than the end of the
term of my Employment, unless Vonage requests otherwise;

 

  (iii) As to any Innovation that is a copyrightable work, I agree that such
Innovation constitutes and shall constitute a work made-for-hire as defined in
the United States Copyright Act of 1976; that Vonage is and shall be the author
of said work made-for hire and the owner of all rights in and to such Innovation
throughout the universe, in perpetuity and in all languages, for all now known
or hereafter existing uses, media and forms, including, without limitation, the
copyrights therein and thereto throughout the universe for the initial term and
any and all extensions and renewals thereof; and that Vonage shall have the
right to make such changes therein and such uses thereof as it may deem
necessary or desirable. To the extent that such copyrightable Innovation is not
recognized as a work-made-for-hire, I hereby permanently, irrevocably,
exclusively and absolutely assign, transfer and convey to Vonage, without
reservation, all of my right, title and interest throughout the universe in
perpetuity in such Innovation, including, without limitation, all rights of
copyright and copyright renewal in such Innovation or any part thereof; and

 

2



--------------------------------------------------------------------------------

  (iv) I hereby waive all rights of “droit moral” or “moral rights of authors”
or any similar rights or principles of law which I may now or later have in the
Innovations. I warrant and represent that I have the right to execute this
certificate, that each Innovation is and shall be new and original with me and
not an imitation or copy of any other material, and that each of the Innovations
does not and shall not violate or infringe upon any common law or statutory
right of any party including, without limitation, contractual rights,
copyrights, trademarks, patents, service marks and rights of privacy, publicity,
or any other right of any person or entity and is not the subject of any
litigation or claim that might give rise to litigation.

 

3. I agree to execute such further documents and do such other act as may be
required by Vonage or its successors, licensees, or assignees to evidence or
effectuate Vonage’s rights under this Agreement. Vonage’s rights in the
Innovations may be assigned, licensed, or otherwise transferred.

 

4. I hereby irrevocably constitute and appoint Vonage with full power of
substitution, to be my true and lawful attorney to execute, acknowledge, swear
and file all instruments and documents, and to take any action which shall be
deemed necessary, appropriate or desirable to perfect its rights in any
Innovation created by me (working alone or as part of a group). This appointment
shall be deemed to be coupled with an interest and shall be irrevocable and
survive my death, disability or bankruptcy.

 

5. Except as the context otherwise requires, “Vonage” also includes all
Affiliates of Vonage. “Affiliate” means any person that directly or indirectly,
controls, is controlled by, or is under common control with Vonage.

 

6. This Agreement shall be construed under and governed by the laws of the State
of New Jersey applicable to contracts executed and wholly performed in that
state. This Agreement constitutes the entire agreement of the parties with
respect to its subject matter and may not be amended or modified except by a
written instrument executed by each of the parties. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

 

7. This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which shall constitute one and the same
instrument. This Agreement shall become effective when signed by each of the
parties on any counterpart, whether or not all of the parties have signed any
one counterpart.

Execution

MY SIGNATURE below SIGNIFIES THAT I have COMPLETELY READ, and FULLY UNDERSTAND
and AGREE to this CONFIDENTIALITY AND INNOVATIONS AGREEMENT.

 

 

   

 

Signature of Applicant     Home Address of Applicant

 

   

 

Print Name     Date

 

   

 

Human Resources Signature     Date

 

3



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT E

NON-COMPETE AGREEMENT

AGREEMENT, dated this          day of March, 2010, by and between Vonage
Holdings Corp. and its subsidiaries, a Delaware corporation with principal
executive offices at 23 Main Street, Holmdel, New Jersey 07733 (“Vonage”), and
Barry Rowan (“Employee”).

In consideration of Employee’s employment with Vonage or continued employment
with Vonage, as the case may be, Employee agrees to be bound by the terms of
this Non-Compete Agreement (“Agreement”) as follows:

 

  1. Restriction on Competition. During the period of Employee’s employment with
Vonage and for a period of twelve (12) months thereafter, Employee will not
provide services to the portion of any entity that sells and markets
residential/home broadband connectivity or broadband voice service (a
“Competitive Entity”) as an employee thereof or as a direct individual
consultant thereto (or through an entity specifically formed for the purpose of
evading the limitations hereof) anywhere within the “Territory,” that term
meaning within the United States and Canada in those States and provinces (or
States and provinces contiguous thereto) in which Vonage conducts or is
substantially prepared to conduct its business on the date of Employee’s
employment termination. Nothing contained in this Section 1 shall be deemed to
prohibit Employee from acquiring or holding, solely for investment, publicly
traded securities of a Competitive Entity, provided such securities do not, in
the aggregate, constitute more than five percent (5%) of any class or series of
outstanding securities of such Competitive Entity.

 

  2. Specific Remedies. If Employee commits a breach of any of the provisions of
Section 1, Vonage shall have the right to have such provisions specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to Vonage and that
money damages will not provide an adequate remedy.

 

  3.

Independence, Severability and Non-Exclusivity. The right enumerated in
Section 2 shall be in addition to and not in lieu of any other rights and
remedies available to Vonage at law or in equity. If any of the covenants
contained in Section 1 (“Covenants”) or any part of any of them, is found by a
court of competent jurisdiction to be invalid or unenforceable, this shall not
affect the remainder, or rights or remedies under this Agreement, which shall be
given full effect without regard to the invalid portions. The parties intend to
and do hereby confer jurisdiction on courts located within the geographical
scope of the Covenants. If any of the Covenants is held to be invalid or
unenforceable because of the duration or geographical area, the parties agree
that the court making such determination shall have the power to reduce the
duration and/or area and, in its reduced form, such Covenant shall then be
enforceable. No such holding of



--------------------------------------------------------------------------------

  invalidity or unenforceability in one jurisdiction shall bar or in any way
affect Vonage’s right to the relief provided in Section 2 or otherwise in the
courts of any other jurisdiction within the geographical scope of the Covenants.

 

  4. Successors; Binding Agreement. This Agreement and all obligations of
Employee hereunder shall inure to the benefit of, and be enforceable by, Vonage
and Vonage’s successors in interest.

 

  5. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto relating to its subject matter hereof, and supersedes
all prior negotiations, discussions, preliminary agreements and agreements
relating to that subject matter.

 

  6. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey (without giving effect to
conflicts of law provisions).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth above.

 

Vonage Holdings Corp.     AGREED AND ACCEPTED: By:  

 

   

 

      Employee Signature Name:  

 

    Title:  

 

   

 

      Date

 

- 2 -